DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0017], line 5, the phrase “fustro-pyramidal configuration” should read –frusto-pyramidal configuration–.
In paragraph [0018], line 8, the phrase “the elliptical window 36” should read –the elliptical window [[36]]33b–.
In paragraph [0019], line 1, the phrase “The elliptical window 36” should read –The elliptical window [[36]]33b–.
In paragraph [0019], lines 4 – 5, the phrase “the curved bodies 22a” should read –the curved regions 22a–.
In paragraph [0019], line 6, the phrase “Each curved body 22a” should read –Each curved region 22a–.
In paragraph [0020], line 6, the word “leaking” is interpreted as a typographical error for –leak–.
In paragraph [0021], line 2, the phrase “the elliptical walled support 60” should read –the elliptical walled support [[60]]20–.
In paragraph [0022], line 3, the phrase “two-piece valve cover 10” should read –two-piece valve cover [[10]]50–.
In paragraph [0023], line 1, the phrase “the elliptical walled surface 20” should read –the elliptical walled support 20–.
In paragraph [0024], line 4, the word “complementary” is interpreted as a typographical error for –complementarily–.
In paragraph [0025], line 8, the word “were” is interpreted as a typographical error for –where–.
In paragraph [0026], line 2, the word “complementary” is interpreted as a typographical error for –complementarily–.
In paragraph [0028], line 3, the word “complementary” is interpreted as a typographical error for –complementarily–.
In paragraph [0029], line 2, the phrase “the lower walled support 20” should read –the elliptical walled support 20–.
In paragraph [0029], line 4, the phrase “wedge-shaped cover 30” should read –sloped cover 30–.
In paragraph [0029], line 5, the phrase “a plurality of threaded receivers 28” should read –a plurality of threaded fastener receivers 28–.
In paragraph [0030], line 8, the phrase “said elliptical walled structure 20” should read –said elliptical walled support 20–.
In paragraph [0031], line 1, the phrase “an upper surface 30a” should read –an outer surface 30a–.
In paragraph [0031], line 3, the phrase “the upper surface 30a” should read –the outer surface 30a–.
In paragraph [0031], line 4, the phrase “the upper surface 30a” should read –the outer surface 30a–.
In paragraph [0031], line 5, the phrase “the upper surface 30a” should read –the outer surface 30a–.
In paragraph [0032], line 1, the phrase “the upper surface 30a” should read –the outer surface 30a–.
In paragraph [0032], line 4, the phrase “the upper surface 30a” should read –the outer surface 30a–.
In paragraph [0032], line 5, the phrase “the upper surface 30a” should read –the outer surface 30a–.
In paragraph [0032], line 7, the phrase “the upper surface 30a” should read –the outer surface 30a–.
In paragraph [0033], line 1, the phrase “The upper surface 30a” should read –The outer surface 30a–.
In paragraph [0036], line 3, the phrase “towards the first mounting surface 22.  The first mounting surface 22” should read –towards the upper mounting surface 22.  The upper mounting surface 22–.
In paragraph [0036], line 4, the phrase “a lower well 34” should read –a lower well [[34]]24–.

Appropriate correction is required.
Claim Objections
Claims 2, 4, 5, 10, and 11 are objected to because of the following informalities:
In Reference to Claim 2
In line 2, the phrase “walled support further comprises” should read –walled support 
In Reference to Claim 4
In line 2, the phrase “a first mounting surface” should read –[[a]]said first mounting surface–.
In Reference to Claim 5
In line 2, the phrase “a first mounting surface” should read –[[a]]said first mounting surface–.
In Reference to Claim 10
In lines 1 – 2, the phrase “said sloped cover further comprises” should read –said sloped cover 
In Reference to Claim 11
In line 2, the phrase “a fustro-pyramidal cross-section” should read –a frusto-pyramidal cross-section–.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2002/0003056 to Coughlin et al. (Coughlin).
Coughlin teaches (see Coughlin and Fig. 7 as annotated by the Examiner below):
In Reference to Claim 1
An improved two-piece valve cover comprising:
An elliptical walled support (Fig. 7 – reference character 42);
A sloped cover (46, 74) configured to connect to said elliptical walled support, said sloped cover including an upper surface (94, 106) and a lower surface (82); and
A central plenum (50) extending through said elliptical walled support and through at least a portion of said sloped cover (as seen from Fig. 7 and Coughlin paragraph [0016]),
Wherein said upper surface is at least partially angled toward said lower surface (as seen from Fig. 7 and paragraph [0020]).
In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein said elliptical walled support includes a first mounting surface (Fig. 7 – reference character 58) separated from a second mounting surface (58’) so as to define a circumferential channel (58’’) configured to receive a gasket (70).
In Reference to Claim 3
In addition to all the limitations of claim 2 discussed above, wherein said circumferential channel and said second mounting surface are offset from said first mounting surface via a circumscribing sidewall (Fig. 7 – reference character 58’’’).
In Reference to Claim 4
In addition to all the limitations of claim 2 discussed above, further comprising a recycler (Fig. 7 – reference characters 58’’’, 66) extending upwardly from said first mounting surface.
In Reference to Claim 5
In addition to all the limitations of claim 2 discussed above, further comprising a recycler (Fig. 7 – reference character 66) extending downwardly from said first mounting surface, wherein said recycler includes a bias (B) extending towards said central plenum.

In Reference to Claim 6
In addition to all the limitations of claim 2 discussed above, wherein said first mounting surface includes a lower well (Fig. 7 – reference character W) configured to receive a depending mounting surface (DMS) of said sloped cover.
In Reference to Claim 7
In addition to all the limitations of claim 2 discussed above, wherein said circumferential channel is configured to receive a depending mounting surface (Fig. 7 – reference character DMS) of said sloped cover.
In Reference to Claim 8
In addition to all the limitations of claim 1 discussed above, wherein said sloped cover extends from a proximate rear (PR) to a distal front (DF).
In Reference to Claim 9
In addition to all the limitations of claim 8 discussed above, wherein said proximate rear includes a planar region (Fig. 7 – reference character 94), and said distal front includes an angled region (106).
In Reference to Claim 10
In addition to all the limitations of claim 2 discussed above, wherein said sloped cover further includes a depending mounting surface (Fig. 7 – reference characters 82, DMS) which corresponds to said second mounting surface (Coughlin paragraph [0018]).

In Reference to Claim 11
In addition to all the limitations of claim 1 discussed above, wherein said elliptical walled support includes a frusto-pyramidal cross-section (as seen from Fig. 7).


    PNG
    media_image1.png
    259
    493
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ito et al. (US 2020/0072101); Masaki et al. (US 2020/0063689); Ohki et al. (US 2019/0301396); Cutrona et al. (US 2017/0159605); Porojan et al. (US 2017/0122201); Konishi et al. (US 2015/0129331); Akiyama et al. (US 2011/0061626); Yoshijima et al. (US 2006/0027199); Nonaka et al. (US 2005/0092267); and Inciong (US 5,687,975) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746